 



     
BFC LOGO [g97357g9735700.gif]
  2100 W. Cypress Creek Road
Fort Lauderdale, FL 33309
Phone 954-940-4900
Fax 954-940-4910

September 13, 2005
Mr. Glen R. Gilbert
Executive Vice President
BFC Financial Corporation
2100 West. Cypress Creek Road
Fort Lauderdale, FL 33309
     Re: Retirement Benefit
Dear Glen:
     This letter will confirm the retirement benefit that BFC Financial
Corporation (“BFC”) will provide to you.
     BFC will pay you a monthly retirement benefit (regardless of your actual
retirement date) beginning January 1, 2010 of five thousand, six hundred,
seventy-one dollars and sixty-nine cents ($5,671.69). Monthly payments will
continue on the first day of each month during your life or, if you die before
receiving 120 monthly payments, your beneficiary will receive the same monthly
amount so that at least 120 monthly payments will be made to you and your
beneficiary. In addition, before payments begin, you may elect to receive this
benefit in any of the optional forms of payment described on Exhibit A attached
to this letter.
     BFC’s obligation is unfunded, meaning that BFC is not required to set aside
or otherwise identify specific assets to be used to make the retirement
payments. BFC’s obligation to make retirement payments does not constitute your
right to continue employment until any specific date. Payments will not be made,
or will stop if they have started, without any further obligation on BFC’s part,
if you are convicted of a criminal act arising out of or relating to your
employment with BFC. BFC may withhold all or a portion of any retirement benefit
payment or from any other amount due you to satisfy any amount you owe to BFC.
Monthly benefit payments will be reduced by applicable employment taxes and
income tax withholding and annual payments will be reported to the Internal
Revenue Service. The present value of the retirement benefit payments, which is
$482,444, will be considered taxable wages paid to you on the date of this
letter for purposes of the FICA and Medicare tax provisions. In order to satisfy
your liability for your portion of the tax due, which is $6,995.44, upon
acceptance of the terms of this letter, you will be required to deliver a check
payable to BFC for that amount.

 



--------------------------------------------------------------------------------



 



Mr. Glen R. Gilbert
September 13, 2005
Page 2
     Any claim relating to your retirement benefit will be made and reviewed in
accordance with the claims procedures described in Exhibit B attached to this
letter. BFC is administrator of this arrangement, as defined in the Employee
Retirement Income Security Act of 1974, and has the authority to interpret and
construe the terms of this arrangement.
     BFC may terminate this arrangement and make a lump sum payment to you or
your beneficiary, as appropriate, within 12 months of a “change in control
event” of BFC, as that term is defined in Internal Revenue Service Notice 2005-1
or later guidance interpreting Internal Revenue Code Section 409A. For this
purpose, the lump sum will be determined using the actuarial equivalence factors
listed in Section 417(e) of the Internal Revenue Code, or applicable successor
provision.
     This arrangement will be governed by Florida law, to the extent not
pre-empted by federal law.
     Please indicate your acceptance of the terms of this letter and the
retirement arrangement it represents by signing and returning a copy of this
letter to me. Glen, we very much appreciate your many years of service and your
efforts on behalf of BFC.

            Sincerely,
            Alan B. Levan      President     

     I acknowledge receipt and agree to the terms of this letter, including my
obligation to pay my portion of FICA and Medicare tax due with respect to this
arrangement, which is $6,995.44.

                  /s/ Glen R. Gilbert       Glen R. Gilbert                   
9/13/05      Date         

 



--------------------------------------------------------------------------------



 



         

EXHIBIT A
OPTIONAL FORMS OF PAYMENT

    The optional forms of payment of the monthly retirement benefit are:   1.  
Monthly benefit of $6,138.24 to Glen Gilbert during his life; or   2.   Monthly
benefit of $5,448.79 to Glen Gilbert during his life and $2,724.40 payable
monthly after his death to Diane Cenia Gilbert for her life if she survives Glen
Gilbert (or if Glen Gilbert were to designate an alternate beneficiary other
than Diane Cenia Gilbert, a monthly benefit as a 50% joint & survivor annuity
that is the actuarial equivalent of a benefit of $5,671.69 per month payable as
a life annuity to Glen Gilbert with 120 payments guaranteed, with equivalence
determined using the 1951 Group Annuity Mortality table, projected by Scale C to
1965, set back 2 years for the recipient and set back 3 years for the
beneficiary, at 6.5% interest).

 



--------------------------------------------------------------------------------



 



EXHIBIT B
CLAIMS PROCEDURE FOR GLEN GILBERT RETIREMENT ARRANGEMENT

1.   Claim for Benefits – Mr. Gilbert or his beneficiary will make any claim for
benefits under this arrangement to the Administrator. If the Administrator
wholly or partially denies the claim, the Administrator will appropriately
notify Mr. Gilbert or his beneficiary within 30 days. The notice of denial will
be written in a manner calculated to be understood by the recipient and will
contain (a) the specific reason or reasons for denial of the claim, (b) a
specific reference to the provision(s) of the arrangement upon which the denial
is based, (c) a description of any additional material or information necessary
to perfect the claim together with an explanation of why such material or
information is necessary and (d) an explanation of the claims review procedure.
  2.   Review of Claim — Within 60 days after receipt of notice of denial of a
claim (or at such later time as may be reasonable in view of the nature of the
benefit subject to claim and other circumstances), Mr. Gilbert or his
beneficiary may (a) file a request with the Administrator that it conduct a full
and fair review of the denial of the claim, (b) review pertinent documents and
(c) submit questions and comments to the Administrator in writing.   3.  
Decision After Review – Within 30 days after the receipt of a request for
review, the Administrator will deliver to Mr. Gilbert or his beneficiary a
written decision with respect to the claim. The decision will be written in a
manner calculated to be understood by Mr. Gilbert or his beneficiary and will
(a) include the specific reason or reasons for the decision and (b) contain a
specific reference to the pertinent provision of the arrangement upon which the
decision is based.   4.   Action to Enforce Rights – If the Administrator
denies, in whole or in part, the claim of Mr. Gilbert or his beneficiary, and
the claimant still believes that he or she is entitled to the denied benefit, he
or she may pursue all legal remedies available, including filing a lawsuit in
state or federal court. However, the claimant must complete the claims and
review procedure described above before taking such action to enforce his or her
claim.

 